ON MOTION BOR A REHEARING.
Rombauer, P. J.
— A motion for rehearing filed by the defendant Siegel claims that the cross-bill filed by defendant, Wolff, in seeking relief against him, is a departure from the original bill, and seeks relief which which is legal and not equitable in its character. It is further claimed that for these reasons the defendant Siegel could have interposed a demurrer to the cross-bill, but that he had no opportunity to do so, since he-was not served with a copy thereof after suffering default on plaintiffs’ petition. Conceding the premises, the conclusion does not follow. It is intimated by the-supreme court in Tucker v. Ins. Co., 63 Mo. 588-595, that it is not the practice is this state to issue new process in such cases, and that all that a defendant has a right to demand, where a co-defendant seeks affirmative relief against him, is that he should have ample time to answer to the relief sought.
In the case at bar the amended answer of the defendant Wolff was filed May 23, 1887, and the final . hearing diti not take place until June 17th following. The defendant Siegel had, therefore, ample time to take issue either of law or fact on the amended answer of Wolff, if he desired to do so.' He was in no way concluded by the default he suffered on plaintiff’s petition as to the truth of the allegations contained in the answer of his co-defendant, Wolff, which sought affirmative relief against him. He failed to plead to said answer. He did not in his motion for new trial even complain that the opportunity so to plead *523was not afforded to him; on the contrary, by asserting therein that the court refused to admit legal and competent evidence offered by him at the trial he took the position of having actively participated therein.
Under these circumstances we are not warranted in disturbing a judgment, which has reached the right result, on the technical ground that thé method by which it was reached is not in conformity with the chancery practice in other states, as long as the only intimation found in our reports is to 'the effect that the chancery practice in this state is different.
The motion for rehearing , is overruled.
All the judges concur.